Citation Nr: 0127479	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a higher initial evaluation of depressive 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 1999, the Board addressed several issues on 
appeal and remanded other issues for additional development.  
The case has now been returned to the Board.


REMAND

Initially, the Board observes that in its September 1999 
Remand, the RO was directed to obtain VA medical records from 
Birmingham as well as the veteran's Chapter 31 vocational 
rehabilitation file and associate such with the claims 
folder.  However, the record does not indicate that the RO 
attempted to obtain VA medical records from the VA facility 
in Birmingham and the veteran's Chapter 31 vocational 
rehabilitation file has not been associated with the claims 
folder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that remand instructions of the Board 
are neither optional nor discretionary.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, the Board is 
compelled to remand the matter for additional examination 
consistent with the directives posed in the Board's prior 
remand.  Full compliance with such instructions is mandated 
by law.  38 C.F.R. § 19.31 (2001). 

Moreover, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. was enacted into law.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Court has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate these claims.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In addition to the VA medical 
records and Chapter 31 vocational rehabilitation file 
referred to previously, the Board notes that the veteran 
indicated that she had received treatment from a mental 
health facility in Anniston, Alabama in addition to the VA.  
VA's duty to assist the veteran includes obtaining recent 
medical records.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary release, 
the RO should attempt to obtain copies of 
treatment records identified by the 
veteran in November 1999, to include 
those from the Birmingham VA facility and 
the "Anniston Mental Center".  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.  All attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.  See 38 C.F.R. § 3.159(a)-
(f). 

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




